Case 3:17-cv-00101-RDM Document 511-20 Filed 07/16/20 Page 1 of 3




            EXHIBIT 20
                  Case 3:17-cv-00101-RDM Document 511-20 Filed 07/16/20 Page 2 of 3
                                                                               Exhibit 20
                        Markets Tech Media Success Video                                                                                                                             !
                                                                                                                                                            !"""

Navient Corp                (NASDAQ:NAVI)                         Real-Time Quotes             Add to Watch List     Set Alert
                                                                                                                                  All
6.82
                                                                            TODAY

                                   +0.345 / +5.33%                   4.07     |        |   |      15.67         -50.18%
BATS BZX Real-Time Price
                                        Today’s Change                      52-Week Range                          Year-to-Date           DaBabyInvestments Jul. 10 at 5:27 PM
As of 1:24pm ET

                                                                                                                                  $GNUS You guys give me a headache. I'm out. Lol.
  Quote           Profile        News           Charts       Forecasts      Financials         Shareholders    Competitors        Looks like we back to where it was. Just an
                                                                                                                                  earthquake.             · Reply
Insider trading   |   Institutional ownership


Institutional investors purchased a net $20.2 million            Mutual fund holders               50.88%                                 Rhtrader123 Jul. 10 at 5:27 PM
shares of NAVI during the quarter ended June 2019
                                                                 Other institutional               46.72%
and now own 97.60% of the total shares outstanding.
This majority interest is a greater percentage than is           Individual stakeholders           16.09%
typical for companies in the Finance/Rental/Leasing
industry and highlights that the smart money sees this
stock as an important holding.


Largest Quarterly Institutional
Transactions




Latest Institutional Activity

  5/31/2020 GOLDMAN SACHS ASSET MANAGEMENT I... Bought 22.4 Thousand shares of Navient Corp


  4/30/2020 TOREADOR RESEARCH & TRADING LLC Bought 8.8 Thousand shares of Navient Corp


  6/04/2020 STATE STREET GLOBAL ADVISORS LTD... Bought 3.2 Thousand shares of Navient Corp




Top 10 Owners of Navient Corp
                                                                 Shares                                   Shares          Total
Stockholder                                          Stake       owned        Total value ($)        bought / sold      change


The Vanguard Group, Inc.                           11.98% 23,212,227              172,698,969          -4,183,939      -15.27%



BlackRock Fund Advisors                             8.28% 16,045,617              119,379,390          -2,206,932      -12.09%



Dimensional Fund Advisors LP                        7.49% 14,511,075              107,962,398             -241,050      -1.63%



Boston Partners Global Investors,...                5.43% 10,513,904               78,223,446         +6,830,296 +185.42%



LSV Asset Management                                4.47%     8,669,047            64,497,710             +497,530     +6.09%



Barrow, Hanley, Mewhinney & Strau...                2.82%     5,470,680            40,701,859             +356,830     +6.98%



SSgA Funds Management, Inc.                         2.79%     5,402,551            40,194,979              -17,279      -0.32%



Fidelity Management & Research Co...                2.62%     5,086,028            37,840,048             +928,240    +22.33%



AJO LP                                              2.54%     4,928,412            36,667,385             -467,459      -8.66%



Arrowstreet Capital LP                              2.25%     4,357,193            32,417,516             +237,679     +5.77%
                           Case
                Top 10 Mutual Funds3:17-cv-00101-RDM
                                   Holding Navient Corp                                Document 511-20 Filed 07/16/20 Page 3 of 3
                                                                              Shares                              Shares        Total
                Mutual fund                                         Stake     owned        Total value ($)   bought / sold    change


                Vanguard Total Stock Market Index...               3.25% 6,293,348           46,822,509           -114,810     -1.79%



                Vanguard Small Cap Index Fund                      2.96% 5,729,183           42,625,122            -35,343     -0.61%



                DFA US Small Cap Value Portfolio                   2.80% 5,417,770           40,308,209          +682,176    +14.41%



                iShares Core S&P Mid Cap ETF                       2.39% 4,632,284           34,464,193            +9,650     +0.21%



                Vanguard Small Cap Value Index Fu...               1.84% 3,571,369           26,570,985           +19,965     +0.56%



                John Hancock III - Disciplined Va...               1.73% 3,357,933           24,983,022                  0     0.00%



                Bridge Builder Large Cap Value Fu...               1.37% 2,658,289           19,777,670                  0     0.00%



                Vanguard Extended Market Index Fu...               1.28% 2,477,489           18,432,518           +27,156     +1.11%



                DFA US Targeted Value Portfolio                    1.18% 2,279,035           16,956,020          +230,893    +11.27%



                AST Prudential Growth Allocation ...               0.98% 1,899,000           14,128,560                  0     0.00%




 Search CNN...                                                                                                                                                                                       Search >>




Most stock quote data provided by BATS. Market indices are shown in real time, except for the DJIA, which is delayed by two minutes. All times are ET. Disclaimer. Morningstar: © 2019 Morningstar, Inc. All Rights
Reserved. Factset: FactSet Research Systems Inc.2019. All rights reserved. Chicago Mercantile Association: Certain market data is the property of Chicago Mercantile Exchange Inc. and its licensors. All rights
reserved. Dow Jones: The Dow Jones branded indices are proprietary to and are calculated, distributed and marketed by DJI Opco, a subsidiary of S&P Dow Jones Indices LLC and have been licensed for use to
S&P Opco, LLC and CNN. Standard & Poor's and S&P are registered trademarks of Standard & Poor's Financial Services LLC and Dow Jones is a registered trademark of Dow Jones Trademark Holdings LLC. All
content of the Dow Jones branded indices © S&P Dow Jones Indices LLC 2019 and/or its affiliates.

© 2019 Cable News Network. Turner Broadcasting System, Inc. All Rights Reserved.
CNN Sans™ & © 2016 Cable News Network.

Newsletters | Contact Us | Terms of Use | Privacy Policy | Do Not Sell My Personal Information | Accessibiliy & CC | AdChoices
